132 B.R. 808 (1991)
UNITED STATES of America and the United States Department of Justice, Appellants,
v.
INSLAW, INC., Appellee.
In re INSLAW, INC., Debtor.
INSLAW, INC., Plaintiff,
v.
UNITED STATES of America and the United States Department of Justice, Defendants.
Civil Action Nos. 88-0528-WBB, 88-0696-WBB to 88-0698-WBB, Bankruptcy No. 85-00070, Adv. No. 86-0069.
United States District Court, District of Columbia.
October 1, 1991.

ORDER
BRYANT, Senior District Judge.
In accordance with the opinion in United States v. Inslaw, Inc., 932 F.2d 1467 (D.C.Cir.1991), it is this 1st day of October 1991:
ORDERED that the following orders, 83 B.R. 89, 88 B.R. 484, of the United States Bankruptcy Court for the District of Columbia are vacated:
1. Order, filed and entered July 20, 1987 (entry no. 627 in bankruptcy docket 85-0070);
2. Findings of Fact and Conclusions of Law, filed and entered January 25, 1988 (entry no. 760 in bankruptcy docket 85-0070);
3. Final Judgment Order filed and entered January 25, 1988 (entry no. 761 in bankruptcy docket 85-0070);
4. Final Judgment Order (Counts I, II and III) filed and entered January 25, 1988 (entry no. 429 in bankruptcy docket 86-0069)
5. Findings of Fact and Conclusions of Law (Counts I, II and III of the Complaint) filed and entered January 25, 1988 (entry no. 430 in bankruptcy docket 86-0069);
6. Final Judgment Order (Count IV) filed and entered February 2, 1988 (entry no. 452 in bankruptcy docket 86-0069); and
7. Final Judgment Order (Attorneys' Fees) filed and entered February 8, 1988 (entry no. 464 in docket 86-0069); and it is further
ORDERED that the complaint of Inslaw, Inc. in bankruptcy Adversary Proceeding No. 86-0069 is dismissed.